DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/22 and 6/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  On line 2, it appears that the word “to” is missing before the word “periodically”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the TDMA communication protocol" in lines 4-5 as well as line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is also rejected as being dependent on claim 21 and containing the same deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21-23 of U.S. Patent No. 10,985,835. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “An earth-based satellite terminal comprising: a satellite transceiver configured to communicate with a satellite using a time division multiple access (TDMA) communication protocol, a memory, and an electronic processor communicatively connected to the memory and the satellite transceiver, the electronic processor configured to determine a location of the earth-based satellite terminal, determine a location of the satellite, estimate a distance between the location of the earth-based satellite terminal and the location of the satellite, determine a Coarse Timing Advance based on the distance that is estimated, and control the satellite transceiver to transmit data to the satellite based on the Coarse Timing Advance and the TDMA communication protocol” corresponds to the same in claim 1 of the above U.S. Patent.
Claim 1 of the instant application does not claim “receive a Fine Timing Advance from a satellite hub, wherein the Fine Timing Advance is determined by the satellite hub based on an error in an arrival time of a preamble burst sent by the earth-based satellite terminal, relative to an expected, true arrival time at the satellite, and control the satellite transceiver to transmit second data to the satellite based on the Coarse Timing Advance, the Fine Timing Advance, and the TDMA communication protocol”.  Therefore, claim 1 merely broadens the scope of claim 1 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 2-11, these claims similarly correspond to claims 2-11, respectively, of the above U.S. Patent.
Regarding claim 12, “a wireless communication method comprising: determining, with an electronic processor of an earth-based satellite terminal, a location of the earth-based satellite terminal; determining, with the electronic processor, a location of a satellite; estimating, with the electronic processor, a distance between the location of the earth- based satellite terminal and the location of the satellite; determining, with the electronic processor, a Coarse Timing Advance based on the distance that is estimated; and controlling, with the electronic processor, a satellite transceiver of the earth-based satellite terminal to transmit data to the satellite based on the Coarse Timing Advance and a time division multiple access (TDMA) communication protocol” corresponds to the same in claim 12 of the above U.S. Patent.
Claim 12 of the instant application does not claim “receiving, with the electronic processor, a Fine Timing Advance from a satellite hub, wherein the Fine Timing Advance is determined by the satellite hub based on an error in an arrival time of a preamble burst sent by the earth-based satellite terminal, relative to an expected, true arrival time at the satellite, and controlling, with the electronic processor, the satellite transceiver of the earth-based satellite terminal to transmit second data to the satellite based on the Coarse Timing Advance, the Fine Timing Advance, and the TDMA communication protocol”.  Therefore, claim 12 merely broadens the scope of claim 12 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 13-20, these claims similarly correspond to claims 13-19 and 21, respectively, of the above U.S. Patent.
Regarding claims 21 and 22, these “system” claims similarly correspond to claims 22 and 23, respectively, of the above U.S. Patent for similar reasons as provided above for corresponding “method” claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 10, 12-14, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed et al. (U.S. 2011/0256865) (hereinafter “Sayeed”) in view of Wickstrom et al. (U.S. 6,408,178) (hereinafter “Wickstrom”) both cited in Applicant’s submitted IDS.
Regarding claims 1, 12, 21, and 22, Sayeed teaches a user equipment 102 (earth-based satellite terminal) including interface circuitry 204 (satellite transceiver) that communicates with a satellite 110 as shown in the system of Figure 2 and spoken of on page 2, paragraphs [0016], [0019], and [0024].
Sayeed also teaches where the user equipment 102 includes a memory 202 and a processor 200 (electronic processor) coupled to the memory 202 and interface circuitry 204 as shown in Figure 2 as spoken of on page 2, paragraph [0024].
Sayeed also teaches where the processor 200 is configured to determine its position X1, Y1, Z1 (satellite terminal location) via an adjustment module 220 of the processor 200 as shown in Figures 2 and 4, and spoken of on page 4, paragraph [0041].
Sayeed also teaches where the processor 200 of the user equipment 102 obtains x, y, and z coordinates of the position of the satellite 110 (satellite location) as spoken of on page 2, paragraph [0025].
Sayeed also teaches where the user equipment utilizes the position information of the user equipment and the satellite to compute a measure of the distance between itself and the satellite as spoken of on page 3, paragraph [0032].
Sayeed also teaches where the user equipment determines a timing adjustment based on the position information and uses the adjustment to control the respective timing of an uplink communication to the satellite 110 as spoken of on page 3, paragraph [0031].
While Sayeed also teaches where the system supports time division duplexing as spoken of on pages 1-2, paragraph [0015], Sayeed does not explicitly teach the use of a “TDMA communication protocol” or where the timing adjustment is “a coarse timing advance”.
However, Wickstrom teaches a system and method for determining a position of a mobile terminal that includes a satellite radiotelephone, where a mobile terminal utilizes TDMA as spoken of on column 16, lines 15-21; and where a mobile terminal synchronizes with a satellite through use of a coarse timing advance as spoken of on column 21, lines 35-49.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the TDMA and coarse timing advance usage as taught in Wickstrom to the time division communication protocol and timing adjustment of Sayeed in order to improve the efficiency of the adjustment of timing in the system via use of multiple access techniques in conjunction with coarse timing advance as spoken of on column 21, lines 35-49 of Wickstrom.
Regarding claims 2 and 13, Sayeed further teaches where the user equipment 102 includes a GPS device 405 (navigation transceiver) that provides data X, Y, Z (navigation information) indicative of the user equipment position such that the user equipment determines its position (location) as spoken of on page 4, paragraph [0041].
Regarding claims 10, 14, and 19, Sayeed further teaches where the processor 200 of the user equipment 102 includes a timing and frequency adjustment module 220 that utilizes satellite data 222 (predefined information) stored in the memory 202 that includes data indicative of the position and velocity of the satellite 110 (model of satellite approximate position), and where the user equipment updates this ephemeris data (last known location) periodically (setting of location) as spoken of on page 2, paragraph [0025].

Claim(s) 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed in view of Wickstrom and Davis et al. (U.S. 2005/0174235) (hereinafter “Davis”) cited in Applicant’s submitted IDS.
Regarding claims 3 and 15, Sayeed in view of Wickstrom teaches claims 1 and 12 as described above.  Sayeed also teaches where the user equipment periodically receives ephemeris data indicative of the position and velocity of the satellite 110 (location) from a device broadcast (satellite hub) as spoken of on page 2, paragraph [0025].  Sayeed in view of Wickstrom does not explicitly teach “receive an absolute location of the satellite from a satellite hub associated with the satellite, the absolute location specifying a latitude, a longitude, and a distance from the center of the Earth with respect to the satellite”.
However, Davis a GPS tracking system and method where GPS satellites continually broadcast their position with respect to the center of the Earth (absolute location) in latitude, longitude, and altitude (distance) data as spoken of on page 3, paragraphs [0031]-[0032], as well as page 4, paragraph [0037].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the absolute location broadcast teachings of Davis to the system of Sayeed in view of Wickstrom in order to improve the reliability of the satellite location tracking by determining the location of the satellite(s) relative to the Earth rather than relative to an individual Earth-based satellite terminal.
Regarding claims 4 and 16, Sayeed also teaches where the user equipment periodically receives ephemeris data via interface circuitry 204 (satellite transceiver) indicative of the position and velocity of the satellite 110 (location) from a device broadcast (satellite hub) as spoken of on page 2, paragraph [0025].  Sayeed in view of Wickstrom does not explicitly teach “periodically receive the absolute location of the satellite from the satellite hub”.
However, Davis a GPS tracking system and method where GPS satellites continually broadcast their position with respect to the center of the Earth (absolute location) in latitude, longitude, and altitude (distance) data as spoken of on page 3, paragraphs [0031]-[0032], as well as page 4, paragraph [0037].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the absolute location broadcast teachings of Davis to the system of Sayeed in view of Wickstrom in order to improve the reliability of the satellite location tracking by determining the location of the satellite(s) relative to the Earth rather than relative to an individual Earth-based satellite terminal.
Regarding claims 5 and 17, Sayeed also teaches where the user equipment periodically receives ephemeris data via interface circuitry 204 (satellite transceiver) indicative of the position and velocity of the satellite 110 (location) from a device broadcast (satellite hub) via terrestrial cellular links (input/output interface) as spoken of on page 2, paragraph [0025].  Sayeed in view of Wickstrom does not explicitly teach “periodically receive the absolute location of the satellite from the satellite hub”.
However, Davis a GPS tracking system and method where GPS satellites continually broadcast their position with respect to the center of the Earth (absolute location) in latitude, longitude, and altitude (distance) data as spoken of on page 3, paragraphs [0031]-[0032], as well as page 4, paragraph [0037].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the absolute location broadcast teachings of Davis to the system of Sayeed in view of Wickstrom in order to improve the reliability of the satellite location tracking by determining the location of the satellite(s) relative to the Earth rather than relative to an individual Earth-based satellite terminal.

Claim(s) 6, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed in view of Wickstrom and Eschenbach (U.S. 6,324,473) (hereinafter “Eschenbach”) cited in Applicant’s submitted IDS.
Regarding claims 6 and 18, Sayeed in view of Wickstrom teaches claims 1 and 12 as described above.  Sayeed further teaches where the processor 200 of the user equipment 102 includes a timing and frequency adjustment module 220 that utilizes satellite data 222 (predefined information) stored in the memory 202 that includes data indicative of the position and velocity of the satellite 110 (model of satellite approximate position), and where the user equipment updates this ephemeris data periodically (setting of location) as spoken of on page 2, paragraph [0025]. Sayeed in view of Wickstrom does not explicitly teach “periodically receive a three-dimensional error vector from a satellite hub, the three-dimensional error vector representing an error between a present location of the satellite and a modeled position of the satellite, and determine the location of the satellite based on the three-dimensional error vector and the modeled position”.
However, Eschenbach teaches a method and apparatus for collecting and processing GPS information, where satellite ephemeris information is utilized in a real time calculation of the components of a three-dimensional satellite error vector that defines the difference from a compound satellite location (modeled position) and an actual satellite location (present location), as a function of time as spoken of on column 8, lines 32-34 and 54-59; as well as where a mobile GPS receiver may determine the components of a unit vector (location) that points from the mobile GPS receiver to each of the GPS satellites as spoken of on column 9, lines 29-40.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the error vector determination and location determination of Eschenbach to the system of Sayeed in view of Wickstrom in order to improve the overall accuracy of the satellite location determination through the use of error correction of positional data.
Regarding claim 7, Sayeed further teaches where the satellite data 222 includes x, y, and z coordinates (fixed point in space) of the position of the satellite as spoken of on page 2, paragraph [0025].

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed in view of Wickstrom, Eschenbach, and Marshack et al. (U.S. 2015/0158602) (hereinafter “Marshack”) cited in Applicant’s submitted IDS.
Regarding claims 8 and 9, Sayeed further teaches where the satellite data 222 includes coordinates X(t), Y(t), and Z(t) (set of points in space forming function of time) of the position of the satellite as spoken of on page 2, paragraph [0025].
Sayeed in view of Wickstrom and Eschenbach do not explicitly teach “a repetitive function of time” or “where the repetitive function of time represents a figure of eight”.
However, Marshack teaches an inclined orbit satellite system where a satellite has a defined pattern over the course of a twenty-four-hour orbit which, when viewed from the Earth, generally resembles a figure eight as shown in Figure 2 and spoken of on page 1, paragraph [0018].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the defined satellite pattern formation taught in Marshack to the system of Sayeed in view of Wickstrom and Eschenbach in order to improve the overall accuracy of the satellite location determination through the use of a defined satellite path for increased signal efficiency.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467